department of the treasury internal_revenue_service washington d c date number release date tl-n-6323-99 cc dom fs uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel field service cc dom fs the applicability of sec_7503 to extend the three year look back period of sec_6511 for a claim_for_refund mailed three years after the due_date of the return this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y year year year date dollar_figurea issue sec_1 whether the timely mailing equals timely filing rule_of sec_7502 can be applied to x and y’s joint income_tax return for year when the return contains a claim_for_refund and is mailed on april year but is not received by the service until april year whether x and y’s withheld income_tax for year which was deemed paid on april year was paid within the three year look back period of sec_6511 where the due_date of x and y’s income_tax return for year was april year which was a saturday and the service received x and y’s joint income_tax return for year on april year conclusion sec_1 sec_7502 cannot be applied to x and y’s joint_return to deem the return claim_for_refund filed on the date of mailing because sec_7502 only applies to documents with a united_states postmark on or before the due_date of the document the due_date of x and y’s income_tax return for year was april year x and y did not mail their joint income_tax return until april year which is well past the due_date of the return therefore sec_7502 cannot be applied to the return claim_for_refund to deem the mailing date as the filing_date sec_7503 extended the due_date of x and y’s income_tax returns for year to monday april year because april year was a saturday however sec_7503 cannot be applied to the return claim_for_refund filed by x and y because sec_7503 only applies if the act is actually performed on the next succeeding day which is not a saturday sunday or a legal_holiday x and y did not file their joint_return claim_for_refund until april year which is three years after the next succeeding day from the saturday that the return was due facts the due_date of x and y’s federal_income_tax returns for year was april year this due_date was extended by sec_7503 to april year because april year was a saturday x and y did not request an extension of time to file their return x and y mailed a joint_return for the year tax_year on april year which was a wednesday the service did not receive the tax_return for year until april year which was a friday the year return indicated an excess of withholding credits in the amount of dollar_figurea for which x and y claimed a refund the service issued a claim disallowance letter to x and y on date this claim disallowance letter stated that the grounds for the disallowance was that the claim was filed late law and analysis sec_6511 states that a claim_for_refund must be filed within three years from the time the return is filed or two years from the time the tax was paid whichever occurs later sec_6511 further limits the period to file a claim_for_refund by stating that the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to three years plus the period of any extension of time for filing the return sec_6513 states that any_tax actually deducted and withheld at the source during any calendar_year shall be deemed to have been paid_by the taxpayer on the 15th day of the fourth month following the close of the taxable_year thus the amounts withheld for the year tax_year were deemed paid on april year a refund of a taxpayer's withholding and estimated_taxes is allowed if the taxpayer files an original delinquent_return claim_for_refund more than two years but less than three years after the due_date of the return dixon v united_states cl_ct sec_6511 therefore x and y’s claim_for_refund would be timely filed if it was filed within the period equal to three years plus the period of any extension of time for filing the return from april year whether sec_7502 can be applied to x and y’s joint income_tax return for year when the return contains a claim_for_refund and is mailed on april year but is not received by the service until april year sec_301_6402-3 provides that an original income_tax return may constitute a claim_for_refund and that such claim shall be considered as filed on the date on which such return is considered as filed therefore it is necessary to determine when a return is filed in order to determine whether the taxpayer is entitled to a refund sec_7502 provides that if any return claim statement or other document is properly mailed on or before the due_date of the document but the document is received by the service after the due_date the date of mailing will be considered the date on which the document was filed sec_7502 only applies where the use of the united_states postmark date would make an otherwise late return or claim timely sec_7502 in the case at issue sec_7502 cannot be used to establish the mailing date of april year as the filing_date because the due_date of the return was april year thus the return was not mailed on or before the due_date of the return and sec_7502 cannot be applied to the return therefore the filing_date of the return is april year since sec_7502 does not apply to treat the united_states postmark date as the date the return is filed x and y cannot rely on the application of sec_7502 to the refund claim that was included in the delinquent_return where a claim_for_refund also constitutes a return and is mailed after the prescribed return filing_date the return is not deemed filed until actually received by the service 495_fsupp_334 d neb hartwick v united_states ustc w d n y a claim_for_refund cannot be separated from the return on which it was made sec_301_6402-3 823_fsupp_231 s d n y even if sec_7502 could be applied to treat the refund claim as filed on the united_states postmark date the limitations of sec_6511 would preclude a refund in the case at issue in christie v united_states no d minn aff’d in an unpublished opinion no 91-2375mn 8th cir the court reasoned that the tax_return had not been filed by the taxpayer as of the filing_date of the claim because sec_7502 does not apply to a return mailed three years after its due_date this meant that the two year rule_of sec_6511 would apply to the claim_for_refund in other words sec_6511 would provide a limitation on the filing of a claim_for_refund to a period not greater than two years from the time the tax was paid thus the claim would be barred under sec_6511 in the case at issue because the overpayment_of_tax was considered made on april year more than two years prior to the filing of the refund claim and the court would accordingly lack jurisdiction under the provision of sec_7422 because sec_7502 cannot be applied to the return claim_for_refund the filing_date of the return claim_for_refund is april year the taxes withheld from wages were deemed paid on april year and the return claim_for_refund was filed over three years later on april year thus the claim is not timely unless there is a period of extension to be added to the three year look back period pursuant to sec_6511 whether x and y’s withheld income_tax for year which was deemed paid on april year was paid within the three year look back period of sec_6511 pursuant to sec_7503 where the due_date of x and y’s income_tax return for year was april year which was a saturday and the service received x and y’s joint income_tax return for year on april year sec_7503 states that when the last day prescribed under authority of the internal revenue laws for performing any act falls on a saturday sunday or a legal_holiday the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a saturday sunday or a legal_holiday in the case at issue the last day prescribed for timely filing an income_tax return for the year tax_year was april year april year fell on a saturday so a year federal_income_tax return would have been considered timely if it was filed on april year revrul_75_344 1975_2_cb_487 and revrul_81_269 1981_2_cb_243 state that the purpose of sec_7503 is to extend the time for filing a document when the last day for filing the document would be a saturday sunday or legal_holiday sec_7503 does not change the date prescribed for performing an act nor does it provide that an act performed on the day following a saturday sunday or legal_holiday will be deemed to have been performed on the actual due_date gcm date further states that sec_7503 is an automatic statutory extension of time for filing a tax_return due to be filed on a saturday sunday or legal_holiday the tax_court held in the case 56_tc_844 that the underlying purpose of sec_7503 is to extend the time for filing a document when the last day for filing would under the general_rule be a day on which the office in which the document had to be filed was closed therefore sec_7503 is considered to be a period of extension to be included in determining the limitation period of sec_6511 sec_6511 states that the refund shall not exceed the portion of tax paid within the three years immediately preceding the filing of the claim plus the period of any extension if sec_7503 applies in this case then x and y would have been given a two day extension to file their return thus the claim_for_refund would have been timely filed if the two day extension was added to the three year limitation period because the claim_for_refund was filed three years and two days from the date the taxes were paid thus the question becomes whether sec_7503 applies to this case sec_7503 states that the performance of any act shall be considered timely if it is performed on the next succeeding day which is not a saturday sunday or legal_holiday revrul_74_235 clarifies sec_7503 by stating that sec_7503 of the code only applies if the act is actually performed on the next succeeding day in the case at issue x and y’s federal_income_tax return was due on april year this date was a saturday so the next succeeding day was monday april year x and y did not file their income_tax return for year on april year instead x and y waited until april year three years later to file their joint_return with the claim_for_refund because x and y did not file their return on the next succeeding day monday april year sec_7503 does not apply to this case and x and y did not obtain a two day extension until april year therefore x and y did not timely file a claim_for_refund and the service properly denied their claim please call if you have any further questions
